DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 9/15/2022.
Claims 1, 3, 5, and 6 are amended. Claim 2 is cancelled. Claims 8-12 are added.
Claims 1 and 3-12 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 9/15/2022 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 101 rejection set forth in the Non-Final Office Action mailed 5/19/2022.
The applicant argues on pages 10-11 that Oyama fails to disclose the horizontal features of amended claim 1. The examiner would agree that Oyama is directed to a vertical articulated arm and does not anticipate the horizontal features. Accordingly, the 102 rejections of claims 1, 4, and 7 have been withdrawn. 
The applicant asserts (in the paragraph between pages 10 and 11) that the advantages of the horizontal features of claim 1 are "...for example, even when a part of the operator near the robot is caught between the adjacent links, the link(s) will not collide at high speed. Therefore, both the robot's workability and the operator's safety can be achieved" (See Applicant's paragraph [0009]). However, when taken in context, it’s clear that this advantage is referring to the method of slowing the robot based on joint angle and does not have to do with the horizontal orientation of the robot. Though, it appears that the specification provides support for the amendment, there is no reason provided to specifically use a horizontally articulated robot. So, there is no reason a vertically articulated robot couldn’t perform the claimed features other than the fact it is not horizontally articulated. Additionally, Oyama does not explicitly state a reason for its vertical articulation. Even though Oyama illustrates a vertically articulated robot, Oyama could render the features of claim 1 obvious by reorienting the robot in Oyama to articulate horizontally. It would not take any skill to rotate Oyama’s robot 90 degrees or mount it horizontally. Upon further search and consideration, the combination of Hashimoto’s (US 20190061155 A1) and Oyama’s teachings make it obvious to use Oyama’s teachings on a horizontally articulated robot. Accordingly, claims 1, 4, and 7 are rejected under 35 U.S.C. §103 in view of Oyama and Hashimoto (US 20190061155 A1).
Applicants argument, with respect to Kato (see page 11) and Oguri (see end of page 13) not teaching the horizontal features of claim 1 are persuasive. However, claims 1, 4, and 7 are rejected under 35 U.S.C. §103 in view of Oyama and Hashimoto.
Applicants arguments, see pages 11-13, with respect to the combination of Oyama and Oguri failing to teach the features of claims 5 and 6 are unpersuasive. Applicant argues that the combination is invalid because Oguri is silent on the joint angle. In the office action mailed 5/19/2022, the examiner relied on Oyama for detecting the external force, stopping the robotic arm when a collision is detected, and for the concept of the calculated angle being a given angle or below. Oguri teaches the concept of detecting a collision using monitoring when in a specified region. Even though Oguri doesn’t explicitly teach that its threshold region is a region defined by being below an angle (Oyama teaches being below a given angle), Oguri’s threshold region concept could be applied to Oyama’s teachings where determining a position based on being below a threshold angle would effectively be the same as determining whether the position is inside a threshold region. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Oguri to prevent misjudgment of whether the robot has collided with an obstacle when the judgement depends on the state of the robot (See at least [0058] of Oguri). The applicant suggests that the motivation to combine the references is irrelevant to protecting an operator. The features, the robot works jointly with an operator; and the possibility of the operator getting caught between the two links of the robotic arm, are not claimed. Also, the applicant’s specific advantages are not required to make the combination obvious. Accordingly, the prior art rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: angle calculating module in claims 1, 3-6, and 8-12; angle monitoring module in claims 1, 5-6, and 8-12; speed monitoring module in claim 3; external force detecting module in claims 5-6; force monitoring module in claims 5-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. According to [0031], figs. 3, 4, and 7, the modules have the structure of a processor or processors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Hashimoto (US 20190061155 A1).

Regarding Claim 1,
Oyama teaches
A control device for a robot configured to control operation of a (See fig. 1 which has a control device (controller) for the robotic arm. 

    PNG
    media_image1.png
    382
    496
    media_image1.png
    Greyscale
 The arm comprises the links, drive motors, and axes. [0026-0031]): 
an angle calculating module configured to calculate an angle (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]); 
and an angle monitoring module configured to monitor whether the angle (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101])
wherein the control device is configured to control the operation of the robotic arm so that a motor speed does not exceed a given speed when the angle (“In step 133, if the angle θ7 is smaller than the lower limit value L23, it can be determined that the operator is likely to be caught in the region 73 between the upper arm 11 and the lower arm 12. In this case, the control advances to step 134. In step 134, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the second rotary axis 82 at a speed limit value S2. Moreover, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the third rotary axis 83 at a speed limit value S3. In this way, the maximum speeds can be set for the respective drive axes. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the second rotary axis 82 to the speed limit value S2 or lower. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the third rotary axis 83 to the speed limit value S3 or lower. The motion control unit 43 controls the robot drive motors 22 so as to reduce the rotation speeds of the robot drive motors 22 of the respective rotary axes to the speed limit values or lower. The operation speed of the upper arm 11 and the operation speed of the lower arm 12 are reduced to the respective speed limits or lower.” [0101-0102]).

Oyama does not explicitly teach
a horizontal articulated robotic arm
the angle on a horizontal plane
However, Hashimoto teaches
A horizontal articulated robot with joint angles on a horizontal plane. See at least [0077] and fig. 6B (provided below). Fig. 6B illustrates the XY horizontal plane in which the robotic arm members are articulated.

    PNG
    media_image2.png
    249
    368
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of the horizontal articulated robot in Hashimoto because Oyama’s safety features are applicable to any robot arm (See at least [0117] of Oyama).

Regarding Claim 4,
Oyama further teaches
wherein the robotic arm further has a position sensor configured to detect a rotational angle position of the motor for drive, and wherein the angle calculating module calculates the angle formed by the two links adjacent to each other through the rotation axis, based on a detection signal of the position sensor (“Referring to FIGS. 2 and 14, in step 131, the variable calculating unit 52 of the speed limiting unit 51 acquires the angle θ2 for the second rotary axis 82 and the angle θ3 for the third rotary axis 83 based on the outputs of the position detectors 18. In step 132, the variable calculating unit 52 calculates the angle θ7 between the upper arm 11 and the lower arm 12. In the example of FIGS. 12 and 13, the variable calculating unit 52 calculates the angle θ7 by subtracting the angle θ3 from the angle θ2.” [0099-0100]).

Regarding Claim 7,
Oyama further teaches
wherein the robotic arm has one or more rotary joints, and the rotation axis is a rotation axis of the rotary joint (“The drive axes of the robot 1 include six rotary axes 81 to 86, from the first rotary axis 81 (J1 axis) to the sixth rotary axis 86 (J6 axis).” [0028]; Also see at least fig. 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Hashimoto (US 20190061155 A1) and Kato (US 6208105 B1).

Regarding Claim 3,
Oyama further teaches
further comprising a speed monitoring module configured to monitor whether the motor speed exceeds the given speed when the angle (“The speed limiting unit 51 detects the rotation speed of the robot drive motor 22 corresponding to the second rotary axis 82. If the rotation speed of the robot drive motor 22 is higher than the speed limit value, a command for reducing the speed to the speed limit value or lower is transmitted to the motion control unit 43.” [0053]; Examiner Interpretation: Since the speed limit is set when the angle is below the given angle (see at least fig. 14), the speed monitoring occurs when the angle calculated by the angle calculating module is below the given angle.), 
wherein the control device is configured to stop the operation of the robotic arm (“The controller includes a stop command unit that stops the motion of the robot” [0008])

Oyama does not explicitly teach
the angle on the horizontal plane
wherein the control device is configured to stop the operation of the robotic arm when the motor speed exceeds the given speed.
However, Hashimoto teaches
A horizontal articulated robot with joint angles on a horizontal plane. See at least [0077] and fig. 6B (provided below). Fig. 6B illustrates the XY horizontal plane in which the robotic arm members are articulated.

    PNG
    media_image2.png
    249
    368
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of the horizontal articulated robot in Hashimoto because Oyama’s safety features are applicable to any robot arm (See at least [0117] of Oyama).

Hashimoto also does not explicitly teach
wherein the control device is configured to stop the operation of the robotic arm when the motor speed exceeds the given speed.
However, Kato teaches
	“With respect to each of the axes, the current velocity Vj is compared with the allowable axis velocity (limit value) Vaj set in the process I. If the former is greater than the latter, the flow proceeds to Step M10 to stop the robot” See col. 6, lines 39-43.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama and Hashimoto to further include the teachings of Kato to ensure the safety of robot operators when the robot operates abnormally (“Emergency stop buttons are provided on robots, but since servomotors of high power are mounted on recent robots, it is difficult to immediately stop a robot which has started an abnormal motion by merely depressing the emergency stop button. In addition, an operator tends to be late in depressing the emergency stop button. … the conventional technique is not sufficiently capable of immediately and surely responding to robot motions (abnormal state of motion or abnormal position in motion), posing problems in securing safety of the operator and protection of peripheral equipment.” See at least col. 1, lines 10-53; “In the event any of the aforementioned various types of abnormal motions occurs, such abnormality is immediately detected by the processes described above and the robot comes to a stop, so that safety is secured.” See at least col. 7, lines 51-56).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Oguri (US 20160008978 A1).

Regarding Claim 5,
Oyama teaches
A control device for a robot configured to control operation of a robotic arm having a plurality of links coupled to each other through a rotation axis, and a motor for drive provided to the rotation axis, the control device comprising (See fig. 1 which has a control device (controller) for the robotic arm. 

    PNG
    media_image1.png
    382
    496
    media_image1.png
    Greyscale
 The arm comprises the links, drive motors, and axes. [0026-0031]): 
an angle calculating module configured to calculate an angle formed by the two links adjacent to each other through the rotation axis (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]); 
an angle monitoring module configured to monitor whether the angle calculated by the angle calculating module, is a given angle or below, (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101])
an external force detecting module configured to detect a external force acting on the robot (“The robot 1 of the present embodiment includes a force detector 19 that detects a force applied to the base 14. The force detector 19 is fixed to an installation surface. The base 14 is supported by the force detector 19. The force applied to the base 14 corresponds to a force applied to the robot 1. The force detector 19 outputs a signal corresponding to the force from the operator.” [0036]); 
and a force monitoring module configured to detect a collision by using a given monitoring criterion based on the external force detected by the external force detecting module, (“If the external force is larger than a predetermined judgement value, it can be determined that the person has come into contact with the robot 1. The stop command unit 47 transmits the command for stopping the robot 1 to the motion control unit 43 if the external force is larger than the predetermined judgement value. The motion control unit 43 stops the operation of the robot 1.” [0041]).
the angle calculated by the angle calculating module is the given angle or below (133 of Fig. 14 determines if the angle is smaller or not of given angle L23.)
wherein the control device is configured to: control the operation of the robotic arm so that a motor speed does not exceed a given speed when the angle calculated by the angle calculating module, is the given angle or below (“In step 133, if the angle θ7 is smaller than the lower limit value L23, it can be determined that the operator is likely to be caught in the region 73 between the upper arm 11 and the lower arm 12. In this case, the control advances to step 134. In step 134, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the second rotary axis 82 at a speed limit value S2. Moreover, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the third rotary axis 83 at a speed limit value S3. In this way, the maximum speeds can be set for the respective drive axes. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the second rotary axis 82 to the speed limit value S2 or lower. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the third rotary axis 83 to the speed limit value S3 or lower. The motion control unit 43 controls the robot drive motors 22 so as to reduce the rotation speeds of the robot drive motors 22 of the respective rotary axes to the speed limit values or lower. The operation speed of the upper arm 11 and the operation speed of the lower arm 12 are reduced to the respective speed limits or lower.” [0101-0102]);

Oyama teaches the threshold region of a given angle or below (at least Fig. 14) but does not teach the concept of monitoring for a collision when in this threshold region and therefore does not explicitly teach the ‘when’ of the limitation:
detect a collision by using a given monitoring criterion …, when the angle calculated by the angle calculating module is the given angle or below
However, Oguri teaches
	The concept of detecting a collision using a monitoring when in a specified region (“Further, the position judging part 15 judges if the contact parts C, C of the grippers G, G are positioned inside the threshold value switching region R based on the results of comparison between these positions. In so doing, the position judging part 15 can refer to information relating to the rotational angle which is acquired from a sensor of the servo motor 21 so as to specify the current position of the hand H. … the collision judging part 16 of the present example has the function of comparing the estimated value of the disturbance which is calculated by the disturbance estimating part 12 and a predetermined threshold value so as to judge if the robot 2 has collided with some sort of obstacle. In so doing, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the first threshold value when the robot 2 and hand H are currently located inside the threshold value switching region R in the above status space. On the other hand, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the second threshold value which is different from the first threshold value when the robot 2 and hand H are not currently located inside the threshold value switching region R in the above status space.” [0041-0042]).
Even though Oguri doesn’t explicitly teach that its threshold region is a region defined by being below an angle (Oyama teaches being below a given angle), Oguri’s threshold region concept could be applied to Oyama’s teachings where determining a position based on being below a threshold angle would effectively be the same as determining whether the position is inside a threshold region.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Oguri to prevent misjudgment of whether the robot has collided with an obstacle when the judgement depends on the state of the robot (See at least [0058] of Oguri).

Regarding Claim 6,
Oyama teaches
A control device for a robot configured to control operation of a robotic arm having a plurality of links coupled to each other through a rotation axis, and a motor for drive provided to the rotation axis, the control device comprising (See fig. 1 which has a control device (controller) for the robotic arm. 

    PNG
    media_image1.png
    382
    496
    media_image1.png
    Greyscale
 The arm comprises the links, drive motors, and axes. [0026-0031]): 
an angle calculating module configured to calculate an angle formed by the two links adjacent to each other through the rotation axis (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]); 
an angle monitoring module configured to monitor whether the angle calculated by the angle calculating module, is a given angle or below, (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101])
an external force detecting module configured to detect an external force acting on the robot (“The robot 1 of the present embodiment includes a force detector 19 that detects a force applied to the base 14. The force detector 19 is fixed to an installation surface. The base 14 is supported by the force detector 19. The force applied to the base 14 corresponds to a force applied to the robot 1. The force detector 19 outputs a signal corresponding to the force from the operator.” [0036]); 
and a force monitoring module configured to detect a collision by using a … monitoring criterion based on the external force detected by the external force detecting module, … stop the operation of the robotic arm when the collision is detected (“If the external force is larger than a predetermined judgement value, it can be determined that the person has come into contact with the robot 1. The stop command unit 47 transmits the command for stopping the robot 1 to the motion control unit 43 if the external force is larger than the predetermined judgement value. The motion control unit 43 stops the operation of the robot 1.” [0041]).
the angle calculated by the angle calculating module is larger than the given angle … the angle calculated by the angle calculating module is the given angle or below (133 of Fig. 14 determines if the angle is smaller or not of given angle L23.)
wherein the control device is configured to: control the operation of the robotic arm so that a motor speed does not exceed a given speed when the angle calculated by the angle calculating module, is the given angle or below (“In step 133, if the angle θ7 is smaller than the lower limit value L23, it can be determined that the operator is likely to be caught in the region 73 between the upper arm 11 and the lower arm 12. In this case, the control advances to step 134. In step 134, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the second rotary axis 82 at a speed limit value S2. Moreover, the determination unit 53 sets the maximum speed of the robot drive motor 22 of the third rotary axis 83 at a speed limit value S3. In this way, the maximum speeds can be set for the respective drive axes. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the second rotary axis 82 to the speed limit value S2 or lower. The speed limiting unit 51 transmits a command to the motion control unit 43 so as to reduce the maximum speed of the robot drive motor 22 of the third rotary axis 83 to the speed limit value S3 or lower. The motion control unit 43 controls the robot drive motors 22 so as to reduce the rotation speeds of the robot drive motors 22 of the respective rotary axes to the speed limit values or lower. The operation speed of the upper arm 11 and the operation speed of the lower arm 12 are reduced to the respective speed limits or lower.” [0101-0102]);

Oyama teaches the threshold region of a given angle or below (at least Fig. 14) but does not teach the concept of monitoring criterions for a collision based on the threshold region and therefore does not explicitly teach the monitoring criterions nor the ‘when’ of the limitations:
detect a collision by using a first monitoring criterion …, when the angle calculated by the angle calculating module is larger than the given angle
and detect a collision by using a second monitoring criterion that is a monitoring criterion different from the first monitoring criterion …, when the angle calculated by the angle calculating module is the given angle or below, 
However, Oguri teaches
	The concept of detecting a collision using monitoring criterions, where one monitoring criterion is used in a specified region, and a different monitoring criterion is used outside the specified region (“Further, the position judging part 15 judges if the contact parts C, C of the grippers G, G are positioned inside the threshold value switching region R based on the results of comparison between these positions. In so doing, the position judging part 15 can refer to information relating to the rotational angle which is acquired from a sensor of the servo motor 21 so as to specify the current position of the hand H. … the collision judging part 16 of the present example has the function of comparing the estimated value of the disturbance which is calculated by the disturbance estimating part 12 and a predetermined threshold value so as to judge if the robot 2 has collided with some sort of obstacle. In so doing, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the first threshold value when the robot 2 and hand H are currently located inside the threshold value switching region R in the above status space. On the other hand, the collision judging part 16 of the present example judges if there is any collision by comparing the estimated value of the disturbance and the second threshold value which is different from the first threshold value when the robot 2 and hand H are not currently located inside the threshold value switching region R in the above status space.” [0041-0042]).
Even though Oguri doesn’t explicitly teach that its threshold region is a region defined by being below an angle (Oyama teaches being below a given angle), Oguri’s threshold region concept could be applied to Oyama’s teachings where determining a position based on being below a threshold angle would effectively be the same as determining whether the position is inside a threshold region.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of Oguri to prevent misjudgment of whether the robot has collided with an obstacle when the judgement depends on the state of the robot (See at least [0058] of Oguri).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Oguri (US 20160008978 A1) and Hashimoto (US 20190061155 A1).

Regarding Claims 8 and 9,
Oyama teaches
wherein the robotic arm is a (see at least fig. 1), 
wherein the angle calculating module calculates an angle (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]), 
and wherein the angle monitoring module monitors whether the angle (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101])

Oyama does not explicitly teach
a horizontal articulated robotic arm
the angle on a horizontal plane
However, Hashimoto teaches
A horizontal articulated robot with joint angles on a horizontal plane. See at least [0077] and fig. 6B (provided below). Fig. 6B illustrates the XY horizontal plane in which the robotic arm members are articulated.

    PNG
    media_image2.png
    249
    368
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oyama to further include the teachings of the horizontal articulated robot in Hashimoto because Oyama’s safety features are applicable to any robot arm (See at least [0117] of Oyama).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Hashimoto (US 20190061155 A1) and Lundberg (US 20100236046 A1).

Regarding Claim 10,
Oyama teaches
wherein the robotic arm includes a first robotic arm and (see at least fig. 1), 
wherein the angle calculating module calculates, for (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]), 
and wherein the angle monitoring module monitors, for (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101]).

Oyama does not explicitly teach
	a second robotic arm
	performing the functions for each of the first robotic arm and the second robotic arm
the angle on a horizontal plane
However, Hashimoto teaches
A horizontal articulated robot with joint angles on a horizontal plane. See at least [0077] and fig. 6B (provided below). Fig. 6B illustrates the XY horizontal plane in which the robotic arm members are articulated.

    PNG
    media_image2.png
    249
    368
    media_image2.png
    Greyscale

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama to further include the teachings of the horizontal articulated robot in Hashimoto because Oyama’s safety features are applicable to any robot arm (See at least [0117]).

Hashimoto also does not explicitly teach
a second robotic arm
	performing the functions for each of the first robotic arm and the second robotic arm
However, Lundberg teaches
	“the operation of the robot is performed by two robot arms.” See at least [0037]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Oyama and Hashimoto to further include the teachings of Lundberg because two robot arms parallelize tasks and allow the robot to operate with a significant lower power on each arm in comparison with a single arm robot working at the same speed. Thus, safety would be improved (“The multiple arm arrangement allows the robot to operate with a significant lower power on each arm in comparison with a single arm robot working at the same speed. The reason to that is that a multiple arm robot can make moves in parallel affording a much lower speed and kinetic energy build up to complete the same task as a single arm, provided of course that the operation task, e.g. assembly consists of several operations that can be parallelized. … This has a very large impact on safety and is a crucial aspect for allowing human and robots to work close to each other.” See at least [0015-0017]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 20190105775 A1) in view of Oguri (US 20160008978 A1) and Lundberg (US 20100236046 A1).

Regarding Claims 11 and 12,

Oyama teaches
wherein the robotic arm includes a first robotic arm and (see at least fig. 1), 
wherein the angle calculating module calculates, for (“Referring to FIGS. 2 and 12, in the second control, the variable calculating unit 52 of the speed limiting unit 51 calculates the angle θ7 between the two components connected to the single rotary axis based on the joint angles of the multiple rotary axes. The variable calculating unit 52 calculates the angle formed by the two adjacent components. The angle θ7 between the two components serves as a variable regarding the occurrence of catching of the operator.” [0093]), 
and wherein the angle monitoring module monitors, for (“In step 133, the determination unit 53 determines whether or not the angle θ7 between the upper arm 11 and the lower arm 12 is smaller than a lower limit value L23.” [0101]).

Oyama does not explicitly teach
	a second robotic arm
	performing the functions for each of the first robotic arm and the second robotic arm
However, Lundberg teaches
	“the operation of the robot is performed by two robot arms.” See at least [0037]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Oyama to further include the teachings of Lundberg because two robot arms parallelize tasks and allow the robot to operate with a significant lower power on each arm in comparison with a single arm robot working at the same speed. Thus, safety would be improved (“The multiple arm arrangement allows the robot to operate with a significant lower power on each arm in comparison with a single arm robot working at the same speed. The reason to that is that a multiple arm robot can make moves in parallel affording a much lower speed and kinetic energy build up to complete the same task as a single arm, provided of course that the operation task, e.g. assembly consists of several operations that can be parallelized. … This has a very large impact on safety and is a crucial aspect for allowing human and robots to work close to each other.” See at least [0015-0017]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi (US 20080161970 A1) is pertinent because it discusses a robot with two arms that operates safely in the vicinity of a human.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664